Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Amendment filed August 09, 2022 in response to the Office Action of March 09, 2022 is acknowledged and has been entered.  Claims 1-16, 18, 25, 26, 33, and 34 have been cancelled. Claims 17, 19, 23 and 35 have been amended. 
	2.	Claims 17, 19, 23, 24, 27-32 and 35 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 17, 19, 23, 24, 27-32 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0280747 (Fuh et al. Dec. 14, 2006), “Fuh” in view of Humphreys et al. (Protein Expression Purification 2000 20: 252-264, IDS), "Humphreys” for the reasons of record.
Fuh teaches F(ab), F(ab)’2, scFv, and (scFv) 2 linked to the pIII coat protein, a gD-Tag, and/or leucine zipper (an adaptor protein) for phage display library construction.  See Fig. 1 and paragraphs [0314-0318]. 
Fuh teaches that the scFv comprise linkers between the VH and VL domains.  See paragraph [0120] and Fig. 1. 
Fuh teaches F(ab)-pIII and F(ab)’2-pIII in which the VH domain is N-terminal to a CH1 domain and the CH1 domain is N-terminal to the pIII protein or leucine zipper.  See Figure 1. 
Fuh teaches linkage of the pIII coat protein or the leucine zipper to the VH domain or the CH1 domain. See Figure 1 and paragraphs [0314-0318].
Fuh teaches that the VL domain is N-terminal to the VH domain in scFv-pIII.  See Fig. 1. 
Fuh teaches that the VL domain of the Fab molecules is linked N-terminal to the CL domain and the CL domain is N-terminal to the gD-Tag, which is an adaptor or utility protein. See Fig. 1. 
Fuh teaches that the fusion proteins were constructed with residues 267-421 of the C-terminus of the pIII protein.  See paragraph [0316]. 
Fuh teaches that the antibodies of the invention can be recombinantly produced with signal sequences.  See paragraph [0211].
Fuh teaches that an Fc domain can be linked to the antibodies of the invention to increase their half-life.  See paragraph [0128].
Fuh teaches as set forth above, but does not teach using a signal peptide comprising SEQ ID NO: 3, the VL, CL, VH and CH1 configurations of claims 21, 25, or 26, or a specific example of VH-Fc fusion protein.
Humphreys teaches making scFvs and Fab’ antibodies with codon optimized signal peptides from human mouse and yeast.  See abstract and p. 253-Methods. 
	Humphreys teaches using the mBip signal peptide in the expression plasmids. See Tables 1 and 2 and Results p. 257. The mBip peptides is MMKFTVVAAALLLLGAVRA and is encoded by sequence comprising the sequence ATG AAA TTT ACC GTG GCG CTG GGC GCG GTG CGT GCG GAT. See Table 1.
	Humphreys teaches the signal peptide was inserted 5’ of the VL-VH-His scFv sequences.  See p. 253- Construction of scFv 40.4 expression plasmids with different signal peptides and Table 2.
	 The His tag can be bound by an anti-His antibody. See p. 256- ELISA of scFv and Fab' concentration in shake flask and fermentation periplasmic extracts. Thus, the His tag is an adaptor protein. 
	Humphreys teaches that the scFv has a linker, which is a utility peptide that can act as a control protein, a tag, or a label.  See p. 253-right column-lines 1-2. 
	Humphreys teaches that eukaryotic signal peptides direct secretion to the ER lumen and the general secretory pathway.  See p. 252-left column. 
	Humphreys teaches transforming E. coli with the pDPH89 expression vector to express mBiP-scFv and purify the scFv. See pp. 253-256 and Table 2. 
Humphreys teaches mBip-scFv directs expression to the periplasm of E. coli.  See p.257-Results and Fig. 1. 
Humphreys additionally teaches that the eukaryotic signal sequence yBLG2 was modified to direct expression to the E. coli periplasm.  See abstract, Tables 1, 2 and 4, Figs. 1 and 3, and p. 262-left column. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Fuh and Humphreys and use the signal peptides of Humphreys, like mBiP or yBLG2, in the antibody fusion proteins of Fuh for phage display so that the fusion proteins isolated in the phage display could also be expressed in eukaryotic cells without reengineering the protein for eukaryotic expression.  One would have been motivated to use the use of the single signal peptides of Humphreys in the antibody fusion proteins of Fuh to save time and expense.  Additionally, one would have been motivated to construct the antibodies of Fuh with VL, CL, VH and CH1 in different configurations and/or with an Fc domain to optimize the activity of the antibody and because Fuh teaches that an Fc domain can be linked to the antibodies of the invention to increase their half-life.

Response to Arguments
	4.	Applicant argues that as an initial matter, Applicant respectfully disagrees with the Office's allegation that Humphreys would have suggested that the fusion proteins of Fuh could have easily been modified using a signal sequence, such as mBiP, to support expression of fusion protein isolated in the phage display in eukaryotic cells without reengineering the protein for eukaryotic expression. Contrary to the Office's assertion, Humphreys would have discouraged the use of mBiP as a signal peptide for efficient expression in phage display. In comparing various eukaryotic signal peptides, including mBiP, to a prokaryotic signal peptide, OmpA, to assess expression efficiency in prokaryotic cells, the authors concluded that “most eukaryotic signal peptides cannot function effectively in E. coli.”. See Humphreys at page 257, left-hand column, third paragraph. Even after mutagenesis screening to identify a high-efficiency signal peptide variant, the authors of Humphreys ruled out mBiP in favor of yBGL2 due to the low activity of mBiP variants in general. See page 259, right-hand column, second paragraph. In view of the poor results generated using mBiP as a signal sequence in prokaryotic cells, a skilled artisan apprised of Humphreys could not have reasonably expected an mBiP signal peptide to effectively function as part of the fusion protein of Fuh. Indeed, Applicant submits that the efficacy of the mBiP signal sequence is unexpected and its inclusion in the claimed polypeptides is neither taught nor suggested by the cited references.
Applicant argues that for at least these reasons, claims 17, 32, and 35 are nonobvious over Fuh in view of Humphreys. The remaining rejected claims depend from claim 17 are likewise nonobvious over the cited references. Withdrawal of this rejection is respectfully requested.

	Applicant’s arguments have been considered, but have not been found persuasive.  The section of Humphreys page 259, right-hand column, second paragraph is referring to the mutagenized mBip clones obtained from the library screen.  Humphreys does not teach that mBip clones are not effective at directing expression to the periplasm of E. coli  or that they should not be used.  Rather Humphreys chose to further study yBGL2 SP based on their numbers. Humphreys specifically teaches that optimized mBip improved the expression of proteins in the periplasm.  See p. 262-left column-last paragraph. 
Nevertheless, Humphreys teaches that mBip and yBGL2 are the two best signal peptides (SP).  See p. 257-parargraph bridging the columns.  Additionally, Humphreys teaches “[i]n the context of the mature domains of both the vL of the scFv and AP, wt mBiP (i.e., SP coding regions that used E. coli optimal codons) was a better SP than wt yBGL2.”  See p. 257-right column, 2nd paragraph.  Further, Humphreys teaches that mBip-scFv reach levels in the E. coli periplasm that was higher than the E. coli SP construct OmpA-scFV. See p. 257-left column and Fig. 1.  Thus, one would have chosen to use the signal peptides of Humphreys, like mBiP or yBLG2, in the antibody fusion proteins of Fuh for phage display to optimize the expression of the fusion proteins to the desired levels. 
Regarding Applicant’s assertion that efficacy of the mBiP signal sequence is unexpected, no specific evidence has been presented to support this assertion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01 (c)(II). Thus, given that no evidence is presented to demonstrate that efficacy of the mBiP signal sequence is unexpected, Applicant’s arguments are not found persuasive. 

5.	Claims 17, 19, 23, 24, 27, 28, 30, 32 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0093563 A1 (Williamson et al.), “Williamson”, in view of Humphreys et al. (Protein Expression Purification 2000 20: 252-264, IDS), "Humphreys” for the reasons of record.
Williamson teaches domain exchanged Fab, scFab, and scFv fragments with the pIII protein (G3) linked to the VH or VL domain in N to C terminal orientation. See paragraphs [0069-0070] and Figs. 1, 2 and 4-7. 


    PNG
    media_image1.png
    597
    348
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    265
    548
    media_image2.png
    Greyscale


Williamson teaches leader/signal peptides linked to the N-terminus.  See paragraphs [0025- 0027], [0073-0084] and Figures 4-9. 

    PNG
    media_image3.png
    605
    738
    media_image3.png
    Greyscale
 
Williamson teaches that the antibody fusion proteins can contain a tag sequence.  See paragraphs [0073-0084], [0461] and Figures 4-9. 
Williamson teaches that the antibody fusion proteins can contain an Fc region. See paragraph [0677].
Williamson teaches as set forth above, but does not teach using a signal peptide comprising SEQ ID NO: 3 or a specific example of VH-Fc fusion protein.
Humphreys teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Williamson and Humphreys and use the signal peptides of Humphreys, like mBiP or yBLG2, in the antibody fusion proteins of Williamson for phage display so that the fusion proteins isolated in the phage display could also be expressed in eukaryotic cells without reengineering the protein for eukaryotic expression.  One would have been motivated to use the use of the single signal peptides of Humphreys in the antibody fusion proteins of Williamson to save time and expense.  Additionally, one would have been motivated to construct the antibodies of Fuh with VL, CL, VH and CH1 in different configurations and/or with an Fc domain to optimize the activity of the antibody. 

Response to Arguments
6.	Applicant argues that Humphreys nowhere suggests that the fusion proteins of Williamson could have easily been modified using an mBiP signal sequence to support expression of fusion protein isolated in the phage display in eukaryotic cells without reengineering the protein for eukaryotic expression. As noted above, Humphreys would have in fact discouraged the use of mBiP as a signal peptide for efficient expression in phage display in view of the poor results generated using mBiP as a signal sequence in prokaryotic cells. Accordingly, one of skill in the art would not have been motivated to combine the eukaryotic signal sequence of Humphreys with the fusion protein for phage display of Williamson. Indeed, Applicant submits that the efficacy of the mBiP signal sequence is unexpected and its inclusion in the claimed polypeptides is neither taught nor suggested by the cited references.

Applicant’s arguments have been considered, but have not been found persuasive.  Regarding the expression of fusion protein isolated in the phage display in eukaryotic cells without reengineering the protein for eukaryotic expression, given that the mBip signal peptide is an eukaryotic signal peptide  that is functional in E. coli  it would have been obvious to use the mBip signal peptide for expression in both E. coli and eukaryotic cells. 
Regarding Humphreys teaching away from using the mBip signal peptide,  Humphreys teaches that mBip and yBGL2 are the two best signal peptides (SP).  See p. 257-parargraph bridging the columns.  Additionally, Humphreys teaches “[i]n the context of the mature domains of both the vL of the scFv and AP, wt mBiP (i.e., SP coding regions that used E. coli optimal codons) was a better SP than wt yBGL2.”  See p. 257-right column, 2nd paragraph.  Further, Humphreys teaches that mBip-scFv reach levels in the E. coli periplasm that was higher than the E. coli SP construct OmpA-scFV. See p. 257-left column and Fig. 1.  Thus, one would have chosen to use the signal peptides of Humphreys, like mBiP or yBLG2, in the antibody fusion proteins of Williamson for phage display to optimize the expression of the fusion proteins to the desired levels. 
Regarding Applicant’s assertion that efficacy of the mBiP signal sequence is unexpected, no specific evidence has been presented to support this assertion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01 (c)(II). Thus, given that no evidence is presented to demonstrate that efficacy of the mBiP signal sequence is unexpected, Applicant’s arguments are not found persuasive. 
Conclusion
7.	All other objections and rejections recited in the Office Action of Office Action of March 09, 2022 are withdrawn in view of Applicant’s amendments and arguments.
8.	No claims allowed.
9.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642